Citation Nr: 1521316	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-26 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to December 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The Veteran testified before the undersigned in July 2015.  A transcript of that hearing is of record.

The issue of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, as the Veteran testified during the July 2014 hearing that he was unable to work due to his back disability.  The issue of TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
  

FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 2004, service connection for a back disability was denied on the basis that the Veteran's back disability was not related to his active service.

2.  Evidence received since the December 2004 rating decision denying service connection for a back disability includes a private medical opinion linking the Veteran's back disability to his service; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.
3.  The only medical opinion in evidence relates the onset of the Veteran's back disability to his active service; there is no contrary medical evidence of 
record.


CONCLUSIONS OF LAW

1.  The December 2004 RO decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran submitted a claim for service connection for a back disability in June 2004.  The claim was denied by the RO in a December 2004 rating decision based on the lack of nexus with active service (lack of showing of relationship of the Veteran's then-current back problems and his active service).  The December 2004 decision was based on the Veteran's service treatment and personnel records, and VA medical treatment records.   The Veteran did not appeal the decision.  Accordingly, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

Evidence received since the December 2004 decision includes VA treatment records, a private medical opinion, and lay statements.  The January 2015 private opinion states that the Veteran's back disability is related to his active service.  This evidence is sufficient to meet the very low threshold for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Based on these factors, the claim for service connection for a back disability is reopened.  38 C.F.R. § 3.156 (2014).

II. Service Connection

The Veteran contends that service connection is warranted for a back disability.  He asserts that while in service, he injured his back when he fell on black ice while participating in physical training (PT), and that he was treated for his symptoms.  He asserts that he has had low back problems and treatment for his back since that time.
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

The Veteran has stated that he believed that some of his service treatment records (STRs) were lost.  He reported that after falling on black ice during PT, he went to the health clinic for his back injury.  He reported that the physician told him that the extent of his back injury would disqualify him from service, and that he would be released.  The Veteran reported that he did not wish to be released from the armed forces, and that he asked the doctor not to report the injury.  The Veteran related that he saw the doctor put the medical treatment notes into a trash bin in a joking manner, and that he did not know if the doctor took them out of the trash or not.  The Veteran also reported that he was put on 60 days of limited duty as a result of his back injury.  The Veteran's STRs do not contain an entrance or exit examination, further supporting the contention that some of the STRs have been lost or misplaced.   

In cases where a Veteran's STRs (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained, or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In this case, however, as the outcome of the case is favorable to the Veteran, the Board will not remand to ask the AOJ to attempt to locate and retrieve the missing records.

The Veteran's post-service VA medical records, dated from November 1996 to July 2013, show that the Veteran received regular treatment for back issues, including steroidal injections and epidurals.  

The records also show that, in 2002, while working at a VA hospital, the Veteran injured his back lifting a heavy roll of carpet and/or heavy boxes.     

In his hearing testimony and several lay statements, the Veteran related that he first hurt his back in 1985 while participating in PT and falling on some black ice while running.  The Veteran stated that his back was better after 60 days of light duty and back exercises, and that he never complained about it again, not wishing to be discharged from service due to the back injury.  The Veteran also reported that he worked in construction after active service, and although his back would hurt sometimes, it was never a constant issue until he reinjured it in 2002 while working for VA.  

In a February 2012 law statement, the Veteran's significant other related that she has lived with the Veteran for 12 years, and that the Veteran's back has always been an issue.

The Board finds no reason to doubt the Veteran's credibility, or the credibility of the lay statement submitted on his behalf.  There are no inconsistencies found in this record.

The Board has considered the Veteran's own contentions, and those of his significant other.  While the Veteran is not competent to diagnose a specific back disability, he is competent to report when he injured his back, as that is a matter that required no specified knowledge and can be described by a lay person.  The Veteran's in-service back injury was an event which he experienced and was able to describe and observe as a lay person.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to provide lay testimony as to the fact that he injured his back as a result of an in-service incident (and that he injured it again in 2002).  In the same vein, the Veteran's significant other is competent to provide testimony as to the fact that the Veteran has had back issues since they began living together approximately 15 years ago.

In addition, the Veteran has submitted an opinion from a private physician regarding the etiology of his back disability.  Here, the Board notes that this is the only opinion of record which speaks to the etiology of the Veteran's back disability.  The physicians opined "it was at least as likely as not that the Veteran's present back symptoms/disability were the direct result of his congenital mild grade 1 spondylolisthesis of L5 on S1 that was permanently aggravated by his fall on black ice while running PT in the Army combined with the work injury that occurred in 2002 while working in the employment of the Phoenix VA facility."  The physician stated that the Veteran had experienced an accelerated degenerative process at the L4/L5, and particularly at the L5/S1 levels.  The physician related that he was unable to separate the percentage of the Veteran's present back disability between his in-service injury and the 2002 work injury, and that it was his medical opinion that the 2002 work injury was "the straw that broke the camel's back."       

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a back disability is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.




ORDER

The application to reopen a claim for service connection for a back disability is granted, to this extent only.

Entitlement to service connection for a back disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


